BkAssist® Software Copyright© 2010-2017 by Wa|ter Oney. A|| rights reserved.

Case:18-05241-jvvb Doc #:1 Filed: 12/19/18 Page 1 of 34

Fi|| in this information to identify your case:

 

 

 

 

 

 

Debtor 1 Denise Eilen Be£gsma Check if this is:
[:| An amended filing
Debtor 2
(Speuse. ii fding) Chapter you are filing under:
§ Chapter 7
Uniied States Bankruptcy Coun for the Western District of Michigan L”_| Chapter 11
E] Chapter 12
Case number [] Chapter 13
(li known)
Ofiicial Form 101
Vo|untary Petition for individuals Filing for Bankru ptcy 1211

 

The bankruptcy forms use you and Debrorl to refer to a debtor filing aione. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a
car." the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtorl
and Debtorz to distinguish between them. in ioint cases. one of the spouses must report information as Debtor 1 and the other as Debtor 2.
The same person must be Debtorl in all of the forms.

Be as complete and accurate as possibie. lt two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages. write your name and case
number (if known). Answer every question.

identify Yourself

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse On|y in a Joint Case):
1. Your fuii name Denise NIA
1 First name Firsi name
Write the name that is on your Ellen
govefnm€_m'l$$ued Pic¥\"e Middle name Middie name
identification (for examp|e, Bergsma
your driver's license or
passp°n)‘ Last name Last name
Bring your picture Suffix (Sr., Jr.. ll, lll) Sufiix (Sr., .ir.. |l. lii)
identiicati'on to your meeting
with ihe trustee.
2. All other names you have MA MA
used in the last 8 years. Fiisi name i=irsi name
include your married or Middie name Middle name
maiden names.
LaSl name LHS! flame
sufo (sr., Jr., ii. iii) sumx (sr.. .ir., ii, iii)
N_IA NIA
First name First name
Middle name Middle name
Lasl name Last name
suifix (sr.. Jr.. ii. lii) Sutrix (Sr.. .ir.. ii. lii)

Ofneia| Form 101 Vo|untary Petition for individuals Filing for Bankruptcy Page 1

BkAssist® Soltware Copyright© 2010-2017 by Walter Oney. A|l rights reserved.

Case:18-05241-jvvb Doc #:1 Filed: 12/19/18 Page 2 of 34

Debtor 1 Denise E|ien Bergsma

3. On|y the last 4 digits of
your Social Security
number or federal
individual Taxpayer
identification number
(lTlN)

XXX-XX-7402

4. Any business names and E l have not used any business names or E|Ns

Employer identification
Numbers (ElN) you have
used in the last 8 years.

include trade names and
doing business as names.

5. Where you live

ii. Why you are choosing
this district to file for
bankruptcy

Oliieia| Form 101

Case number:

N/A

|:] l have not used any business names or Ele

 

 

 

 

 

 

 

 

 

 

MA NLA
Businesc name Busineas name
MA MA
Business name Business name
N!A NIA
EiN EiN
NiA NlA
EiN EiN
lf Debtor 2 lives at a different address:
12399 Katherine Couit MA
Number street EiN
Grand l-laven Ml 49417
cixy. sme. zip code
Ottawa
Counly
li your mailing address is different from the one
above. fill it in here. Note that the court will send
any notices to you at this mailing address
MA
Nurriher Slreei
Clty. State. Zip Code
Check one: Check one:

E Over the last 180 days before filing this
petition, | have lived in this district longer
than in any other district

|:| l have another reason. Explain. (See 28
U.S.C. § 1408.)

NIA

Voluntary Petition for individuals Filing for Bankruptcy

g Over the last 180 days before filing this
petitionl l have lived in this district longer
than in any other district

|:| l have another reason. Explain. (See 28
U.S.C. § 1408.)

NIA

Page 2

BkAssist® Software Copyright© 2010-2017 by Walter Oney. Ali rights reserved.

Case:18-05241-jvvb Doc #:1 Filed: 12/19/18 Page 3 of 34

Debtor 1 Denise E|ien Bergsma Case number:
Tell the Court About Your Bankruptcy Case
7_ The chapter of the Check one. (For a brief description of each. see Norice Required by 11 U.S.C. § 342(b) for Indivi'duals Filing for

Bankruptcy Code you are Bankruptcy (Forrn 82010)). Also. go to the top of page 1 and check the appropriate box.
choosing to file under
g Chapter 7

Chapter 11
Chapter 12

E|Ell:l

Chapter 13

8. How you will pay the fee |:| l will pay the entire fee when l file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typica||y. if you are paying the fee
yourself. you may pay with cash, cashiers check. or money order. lf your attorney is
submitting your paymenth your behalf. your attorney may pay with a credit card or check with
a pre-printed address

§ l need to pay the fee in installments lf you choose this option, sign and attach the Application
for individuals to Pay Your Fiiing Fee in Instaiiments (Official Form 103A).

|:| l request that my fee be waived (You may request this option only if you are filing for Chapter
7. By law. a judge may. but is not required to, waive your fee. and may do so only if your income
is less than 150% of the official poverty line that applies to your family size and you are unable
to pay the fee in installments). li you choose this option. you must fill out the Appiication to
Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

9. Have you filed for »Ii No
bankruptcy within the
last 8 yeal'$? n YE$ Dis!rict MA When Case number
MM/DDNYYY
casino NlA men case number
imminenva
District NlA When Case number
MM/ooleYY
10. Are any bankruptcy g No
f cases pending or being
filed by a spouse who is |:] Yes oemm NlA Reiacionsvip
not filing this case with
you, or by a business oisuici when case number
partner, or by an MM/Do/Yva
affiliate?
Deblor MA Relationship
District When Case number
MM/oo/YYYY
~11. Do you rent your |Z No. Go to line 12. _ _ _ _
residen¢e? E| Yes. Has your landlord obtained an eviction judgment against you?

|:| No. Go to line 12. _ _
[| Yes. Fiii out initial Statement About an Eviction Judgment Againsr You (Form 101A) and hle it as
part of this bankruptcy petition.

Ofiicia| Form 101 Voiuntary Petition for individuals Fi|ing for Bankruptcy Page 3

BkAsslst® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.

Case:18-05241-jvvb Doc #:1 Filed: 12/19/18 Page 4 of 34

Debtor 1 Denise El|en Bergsma Case number:
Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor E No. soto Pan 4.
of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual. and is noia
separate legal entity such as
a corporation. partnershipl or
LLC.

Report if You Own or Have Any Hazardous Property or Any Property That Needs lmmediate Attention

:l.4. Do you own or have any E No.
property that poses or
is alleged to pose a |:| Yes.
threat of imminent and
identifiable hazard to
public health or
safety? or do you own
any property that needs
immediate attention?

For example, do you own

perishable goods, or

livestock that must be fed.

or a building that needs
urgent repairs?

Part 5: Explain ¥our Efforts to Receive a Briefing About Credit Counseling
` About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

15. Tell the court whether You must check one: You must check one:
ou have received
ybriefing about credit E l received a briefing from an approved l:| l received a briefing from an approved
counselin . credit counseling agency within the 180 credit counseling agency within the 180
" days before l filed this bankruptcy days before l filed this bankruptcy petition.
petition. and l received a certificate of and l received a certificate of completion.

The law requires that you completion

receive a briefing about credit

counseling before you me fm Attach a copy of the certiicate and the

Attach a copy of the certihcate and the payment plan, if any. that you developed with

::?'=(fm$%e:z";?::§ me payment plan, if any. that you developed with the agency.

. . the agency.
gorm:‘g°ds‘g'°e§“ :rye°:ot |:| l received a briefing from an approved
|. .bl t m ' y [| l received a briefing from an approved credit counseling agency within the 180

e ‘g] e ° e' credit counseling agency within the 180 gays cil)efore'lmfiled this li)faitnkrup;cy pet:titr:n,
days before l filed this bankruptcy petition, ut l o not ve a cert cate o comp e on.

" y°'&'.;"e.sa"y‘g'a¥'cg‘s';°°::wm but l do not have a certificate of . _

ran v]mm' 5 y :i'|. f 'y completion. Within 14 days alter you file this bankruptcy

°5.§ gte"e‘ '"%. °e y°" petition. you MUST tile a copy of the

pm ' an y°"r ge 't°'s can Within 14 days alter you file this bankruptcy certificate and payment plan. if any.

begin collection activities

again petition. you MUST file a copy of the

certihcate and payment plan. if any.

Ofiiciai Form 101 Vo|untary Petition for individuals Filing for Bankruptcy Page 4

BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.

Case:18-05241-jvvb Doc #:1 Filed: 12/19/18 Page 5 of 34

Debtor 1 Denise E|len Bergsma

About Debtor 1:

E|

Officia| Form 101

l certify that l asked for credit

counseling services from an approved
agency. but was unable to obtain those
services during the 7 days after l made my
request, and exigent circumstances merit
a 30-day temporary waiver of the
requirement

To ask for a SO-day temporary waiver of the
requirement. attach a separate sheet
explaining what efforts you made to obtain the
brienng. why you were unable to obtain it
before you filed for bankruptcy. and what
exigent circumstances required you to file this
case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not
receiving a briefing before you filed for
bankruptcy. lf the court is satisfied with your
reasons. you must still receive a briefing
within 30 days after you n|e. You must ule a
certificate from the approved agency. along
with a copy of the payment plan you
developed. il any. lf you do not do so. your
case may be dismissed.

Any extension of the 30-day deadline is
granted only for cause and is limited to a
maximum of 15 days.

l am not required to receive a briefing
about credit counseling because of:

| have a mental illness
or a mental deficiency
that makes me incapable
of realizing or making
rational decisions about
tinances.

My physical disability
causes me to be unable to
participate in a brienng

in person. by phone, or
through the internet, even
after l reasonably tried to
do so.

El lnwpacify-

I:l Disabillty.

|:| Active duty. l am currently on active
military duty in a

military combat zone.

ll you believe you are not required to receive a
briefing about credit counseling. you must file
a motion for waiver of credit counseling with
the court.

Vo|untary Petition for lndividuals Filing for Bankruptcy

Case number:

About Debtor 2 (Spouse On|y in a Jo|nt Case):

l:l

l certify that l asked for credit

counseling services from an approved
agency, but was unable to obtain those
services during the 7 days after l made my
request, and exigent circumstances merit a
30»day temporary waiver of the
requirement

To ask for a SO-day temporary waiver of the
tequirement. attach a separate sheet
explaining what efforts you made to obtain the
briefing, why you were unable to obtain it
before you hled for bankruptcy. and what
exigent circumstances required you to file this
case.

Vour case may be dismissed if the coun is
dissatisfied with your reasons for not receiving
a briefing before you filed for bankruptcy. li

the court is satisfied with your reasons, you
must still receive a briefing within 30 days

after you fi|e. Vou must file a certificate

from the approved agency, along with a copy
of the payment plan you developed, if any. lf
you do not do so. your case may be dismissed

Any extension of the 30'day deadline is
granted only for cause and is limited to a
maximum of 15 days.

lam not required to receive a briefing
about credit counseling because of:

l have a mental illness or
a mental deficiency that
makes me incapable of
realizing or making
rational decisions about
finances.

n lncapacity.

1:| Disabi|lty. My physical disability
causes me to be unable to
participate in a briefing

in person. by phone. or
through the internet, even
after l reasonably tried to
do so.

|:| Active duty. l am currently on active
military duty in a military
combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file
a motion for waiver of credit counseling with
the court.

Page 5

BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.

Case:18-05241-jvvb Doc #:1 Filed: 12/19/18 Page 6 of 34

Debtor 1 Denise E|len Bergsma

Answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

17. Are you filing under
` Chapter 7?

Do you estimate that
after any exempt

property is excluded and
administrative expenses

are paid that funds will
be available for
distribution to
unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Ofiicial Form 101

Case number:

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 u.s.C. § 101(8) as
"incurred by an individual primarily for a persona|, family. or household purpose."

l:| No. Go to line 16b.
E Yes.Gotoline 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

C] No. Go to line 16c.
|:| Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts: NfA

|:| No. l am not filing under Chapter 7. Go to line 18.

B Yes. l am nling under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are pad that funds will be available to distribute to unsecured creditors?

§ No.
|:| Ye$.

1~49
50-99
100-199
200'999

UEIE|Z

$0 to $50.000
$50,001 to $100,000
$100,001 to $500.000
$500.001 to $1 million

|IIEIEIB

$0 to $50.000
$50.001 to $100,000
$100.001 to $500.000
$500.001 to $1 million

E|UUB

E|Ell'_'li:| l:|l:li:|

El|:ll:ll:l

1,000 - 5,000
5.001 - 10.000
10.001 - 25,000

$1,000,001 to $10 million
$10.000,001 to $50 million
$50,000,001. to $100 million
$100,000.001 to $500 million

$1,000,001 10 $10 million
$10,000,001 to $50 million
$50.000.001. to $100 million
$100.000.001 fo $500 million

Vo|untary Petition for individuals Filing for Bankruptcy

l:ll.'.ll:ll:| Ell:|l:l

Ell:|l:ll:|

25,001 - 50.000
50.001 - 100.000
More than 100.000

$500,000.001 to $1 billion
$1.000.000.001 to $10 billion
$10.000.000.001 to $50 billion
More than $50 billion

$500.000.001 to $1 billion
$1.000.000.001 to $10 billion
310.000.000.001 to $50 billion
More than $50 billion

Page 6

EikAssist® Soltware Copyright© 2010-2017 by Walter Oney. All rights reserved.

Case:18-05241-jvvb Doc #:1 Filed: 12/19/18 Page 7 of 34

Debtor 1 Denise E|len Bergsma

For you

For your artorney, if you

are represented by one

Note that Bchssr'sf r`s licensed for
use only by attorneys if you are
not represented by an aft‘onneyl you

may not file this petition.

Ofiiciai Form 101

Case number:

l have examined this petition. and l declare under penalty of perjury that the information provided is true and
correct

il l have chosen to file under Chapter ?. t am aware that | may proceed, il eligible. under Chapter 7. 11. 12. or
13 of title 11. United States Code. l understand the relief available under each chapter, and | choose to proceed
under Chapter ?.

lf no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out
this document. l have obtained and read the notice required by 11 U.S.C. § 342[b).

| request relief in accordance with the chapter or tide 11. United States Code. specified in this petition.

l understand making a false statement concealing property. or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $250.000, or imprisonment for up to 20 years or
both. 18 U.S.C. §§ 152. 1341, 1519. and 35?1.

isi_[leni§e_E]]pn Bernsmn CM( 5/&66'-¢__._~

oebtnr 1 d MMroorYYYY

l, the attorney for the debtor{s} named in this petition. declare that l have informed the debtor{s) about

eligibility to proceed under Chapter 7, 11. 12. or 13 of title ll, United States Code. and have explained the relief
available under each chapter for Whit:h the person is eligib|e. l also certify that l have delivered to the debtor(s)
the notice required by 11 U.S,C. § 342{b] and. in a case in which § ?0?{b)[4)(0) applies. certify that l have no
knowledge after an inquiry that the information in the schedules filed with the petition is incorrect

lsi Rnnr=r f'~‘. Cotner"/Z/W'

Artorney for Debtor(s} ' /

1711 Cll'?(]1 R
MMlDDl'YYYY

R_og£r G. Cotner
Prmted name
M Offi¢es
va name

PO Boit 838

Number Streel

 

Grand Haven Ml 49417
City. State. Z|P Code

 

 

616-846-7153 roqer@cotnerlav\r.us
Contact phone Emai| address

P36569

Bar number

Vo|untary Petition for individuals Filing for Bankruptcy Page i'

BkAssist® Sollware Copyright© 2010»2017 by Walter Oney. All rights reserved.

Case:18-05241-jvvb Doc #:1 Filed: 12/19/18 Page 8 of 34

Fill in this information to identify your case:

Debtor 1 Denise E|len Bergsma

Debtor 2

($pouse. il nling) n Cheok if this is an amended
iiling

 

United States Bankruptcy Court for the western District of Michlgan

 

Case number
(li known)

 

 

Official Form 1068um
Summary of Your Assets and Liabilities and Certain Statisticai information 12115

 

 

Be as complete and accurate as possible. li two married people are filing together. both are equally responsible for supplying correct
information. Fill out all of your schedules first; titan complete the information on this form. lt you are filing amended schedules alter you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

Your assets
Value of what
you own
1. $chedule AlB: Property (Official Form 106AIB)
1a. Copy line 55, Total real estate. from Schedule A/B .............. ........ . $105,000.00
1b. Copy line 62, Tota| personal property, from Scheduie A/B §17,471.00
lc. Copy line 63, Tota| of all property on Scheduie A/B ......................................................................................... §122,471.00
Summarize Your Liabiiities
Your liabilities
Arnount you owe
2. Schedute D: Creditors Who Have Claims Secured by Property (Ofiicial Form 1060)
2a. Copy the total you listed in Column A. Amount of claim. at the bottom of the last page of Part 1 of
Schedule D . ......... . . . . 9 748.00

 

3. Schedufe E/F: Creditors Who Have Unsecured Claims (Officia| Form 106EIF)
1 3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6a of Schedule E/F You

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedufe E/F §18,852.78
Your total liabilities $118,600.78

 

Summarize Your income and Expenses
tl. $chedute f: Your income (Oflicial Form 106|)
t Copy your combined monthly income from line 12 of Schedule l .......................................................................... §2,478.05
s. schedule .1.~ Your Expenses (orncial Form 1063)
Copy your monthly expenses from line 22, Column A, of Schedule J. .. ......... _M

Ofiiciai Form 1065um $ummary of Your Assets and Liabilities and Certain Statistioal information Page 1

BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.

Case:18-05241-jvvb Doc #:1 Filed: 12/19/18 Page 9 of 34

Debtor 1 Denise E|len Bergsma

Answer These Questions for Administratlve and Statistical Records
6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

Case number:

|:| No. ¥ou have nothing to report on this part of the tonn. Check this box and submit this form to the court with your other

schedules
E Yes

7. What kind of debt do you have?

g Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
fami|y. or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9 for statistical purposes. 28 U.S.C. § 159.
|:| Your debts are not primarily consumer debts. ¥ou have nothing to report on this part of the form. Check this box and

submit this form to the court with your other schedules

8. From the Statement of Your Cument Monthty income (Ofiicial Form 122A-1. 1228. or 1226-1):
Copy your total current monthly income from line 11 .............................................................................................

9 Copy the following special categories of claims from Part 4, line 6 of $chedule EIF: ..................................
From Part 4 on Schsduie EIF, oopy the following:
9a. Domestic support obligations (Copy line Sa) .. .
9b. Taxes and certain other debts you owe the government. (Copy line 6b)
9c. Claims for death or personal injury while you were intoxicated (Copy line Gc.) ..............................................
9d. Student ioans. (Copy line 6f.) ........ . .........

9e. Obligations arising out of a separation agreement or divorce that you did not report as priority claims.
(Copy line 6g.) ...........................................

Bf. Debts to pension or profit-sharing plans. and other similar debts. (Copy line 6h)
Qg. Total. Add lines 9a through Qf .

Oinciai Form 106$um Summary of Your Assets and Liabilities and Certain $tatistical information

$1,140.05

Total claim

. Y.OO

§0.00
éw_°£

. 1 310.00

. Y.OO
. §0.00
. . §1,310.00

Page 2

BkAssist® Soitware Copyright© 2010-2017 by Walter Oney. All rights reserved.

 

Case:18-05241-jvvb Doc #:1 Filed: 12/19/18 Page 10 of 34

Fill in this information to identify your case:

Debtor 1 Denise E|len Bergsma

Debtor 2

(Spouse il iiiing) |:| Check if this is an amended
HHng

 

United States Banl<ruptcy Court for the Westem District of Nlichigan

Case number
(lf known}

 

 

Oflicia| Form lOSA/B
SChedLll(-I.* AIBZ Property 12r15

 

in each categoryl separately list and describe items. List an asset only once. lt an asset fits in more than one category, list the asset in
the category where you think it fits best. Ele as complete and accurate as possible. ll two married people are filing together, both are
equally responsible for supplying correct information. ll more space is needed, attach a separate sheet to this fom't. On the top of any
additional pagesl write your name and case number (if known). Answer every question.

Describe Each litesidencel Building, Land or Cither Rea| Estate You Own or Have an lnterest in

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

1:| No. Go to Part 2.
E Yes. Where is the property?

 

 

 

 

 

 

 

 

 

1_1 12399 Katherine Court What is the property? cnt-¢l< air mar apply Do not deduct secured claims or exemptions
street address rta-.»arlacle_ or crim description |:1 Single-family home Put the amount of any secured claims on
13 Duplex or multi-unit building Scrreo‘ule D: Creditors Who Have Claims
ij Condominium or cooperative Secured by Propeny.
E Manufactured or mobile home
Grand Haven Ml 4941? |:l Land Current value of
Current value of .
Cl _ _ P -
ry Slaic zl Code § l;li\r;:ees$tr;l‘l;r;t property the fman propeny? the p::lr:)?n you
Oltawa C| Olher
E'EGr'r‘y Nl_A $105,0|]0.00 5105.000.00
Who has an interest in the property? check
OFrE
E Debtor 1 only Describe the nature of your ownership interest
|:] Debtor 2 only {such as fee simple. tenancy by the entireties. or
|:] Debtor 1 and Debtor 2 only a lite estale}, il known
[] At least one of the debtors and another
Sole owner
Other information you wish to add about
this item, such as local property |:| Check if this is community property
identification number: (see instructions)

 

2. Add the dollar value of the portion you own for all of your entries from Part l, including any
entries for pages you have attached for Part 1. Write that number here. ..........................

m Describe Your Vehioles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any _
vehicles you own that someone else drives. ll you lease a vehicle‘ also report it onSchedule G.' Executory Contracts and Unexprred
l_eases.

8105,000.00

 

 

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

|':] No.
g Yes.

Cll'ficia| Form 106A."B Schedule NB: Property Page 1

Ei<Assist® Soltware Copyright© 2010-201? by Walter Oney. All rights reserved

Case:18-05241-jvvb Doc #:1 Filed: 12/19/18 Page 11 of 34

 

 

 

 

 

 

 

Debtor 1 Denise Eilen Bergsma Case number:
3.1 Make: Cheyy Who has an interest in the property? crim Do not deduct secured claims or exemptions
one Put the amount ol any secured claims on
ivlodel: Cruze g Debtor 1 only Scheduie D: Crediiors irvin Have Claims
|:] Debtor 2 only Secured by Properry.
Year: 2016 |:| Debtor 1 and Debtor 2 only
|:| At least one cline debtors and another Current value of
Approximate mileage: 18,000 th:l;:§:: V?;u::'y? the portion you
|:| Check il this is community property p p own?
Other inion'nation: (see instructions)
513,250.00 513.250.00
4. Watercral't, aircraft, motor homes A'Ns and other recreational vehiclesl other vehicles and accessories
Examples: Eloats. trailers motors personal watercraft, fishing vessels snowmobiles. motorcycle accessories
® No.
|:| Yes
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any 513 250 00
entries for pages you have attached for Part 2. Write that number here ....................................... ’ '

 

 

 

m Describe Your Personal and Household items

Do you own or have any legal or equitable interest in any of the following items? rust tire current value or me portion you ewrr. orr ncr
deduct secured claims or exemptions)

6.

10.

11.

Househo|d goods and furnishings
Examples: Nlajor appliances furniture. linens china kitchenware

{:| No
§ Yes {Usua| household goods no single item worth more than 5500 52,000.00, Dl) ............... .. 52,000.|]0
Electronics

E)ramples: Te|evisions and radios; audio. video, stereol and digital equipment; computers printers scanners: music
collections electronic devices including cell phones cameras media players. games

g No
E Yes {`|'wo Televisions $100.00,D1}; (Laptop 350.00,01)... . ...... 8150.00

 

 

Col|ectib|es of value
Exampr'es: Antiques and figurines; paintings prints or other artwork; books pictures or other art objects: stamp,
coin` or baseball card colieclions‘, other collections memorabi|ia. collectibles

E No
['_'| Yes .......................... .. ..................

 

Equipment for sports and hobbies
Examples: Sports, photographic. exercise, and other hobby equipmentl bicycles pool tables golfclubs skis; canoes
and kayaks: carpentry tools: musical instruments

g No
l:] Yes ......... . ......

 

Firearms
Exampr'es: Pistois rifles shotguns ammunition. and related equipment

§ No
|:| Yes ........ . .

 

 

Ciothes
Exarnpr'es: Everyday clothes iurs. leather coats designer wear. shoes accessories

|:i No
E Yes {USEd C|Dthirlg 5100.00, Dl} . SIOD.DD

 

. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings wedding rings heirloom jewelry watches gems
goldr silver

Ofiiciai Form 106NB Schedule NB'. Property Page 2

BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.

Case:18-05241-jvvb Doc #:1 Filed: 12/19/18 Page 12 of 34

Debtor 1 Denise E|len Bergsma

l:| No
g Yes (Heirloom Jewelry - Mother's Ring $100.00, Dl)

13. Non-farm animals
l Examples: Dogs. cats, birds, horses

 

l:] No
M Yes (Dog $1.00, D1)

14. gay othl¢ier personal and household items you did not already list, including any health aids you
not St

8 No
I:| Yes

 

l
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
l attached for Part 3. Write that number here

 

Describe Your Financial Assets

Case number:

$100.00

 

§1.00

 

 

$2,351.00

 

 

 

l Do you own or have any legal or equitable interest in any of the following? (l_isr mo current value ol the portion you ovvn. oo nor deduct

§ secured claims or exemptions)

16. Cash
Exampies: Money you have in your wallet, in your home. in a safe deposit box, and on hand when you file your
petition

|:| No
E Yes Pocket Cash $80.00 (Dl)

 

17. Deposits of money
l Exampies: Checking. savings or other financial acoounts; certificates of deposit; shares in credit unionsl brokerage

housesl and other similar institutions lf you have multiple accounts with the same institution, list each.

|:| No
E Yes Chase Checking Account $1,231.00; Sole owner (D:L)

 

 

Honor Credit Union Share Account $5.00 (Dl)

Bonds, mutual funds or publicly traded stocks
Examples: Bond lunds. investment accounts with brokerage firms. money market accounts

E No
[| Yes

 

Non-publicly traded stock and interests in incorporated and unincorporated businesses
including an interest in an LLC, partnership, and joint venture

§ No
|:| Yes

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negoriable instruments include personal checks, cashiers' checks. promissory notes. and money orders.
Non-negotl'abie instruments are those you cannot transfer to someone by signing or delivering them.

g No
|:| Yes

 

Retirement or pension accounts _ _

1 Examples: interests in lRA, ER|SA. Keogh. 401(k). 403(b), thrift savings accounts or other penslon or profit-sharing
r plans
l

l

|:| No
E Yes MERS pension pays Debtor $700.05 per month during her life. $0.00(01) ..........................

Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company.
Exampies: Agreements with landlords prepaid rent, public utilities (electric. gas. water), telecommunications
companies or others

Official Form 106AIB Schedu|e AIB: Property

HG.OD

§1,231.00

$0.00

 

Page 3

BkAssist® Soitware Copyright© 2010-2017 by Walter Oney. AI| rights reserved.

Case:18-05241-jvvb Doc #:1 Filed: 12/19/18 Page 13 of 34

 

 

Debtor 1 Denise E|len Bergsma Case number:
§ No
|:| Yes $0.00
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
§ No
\:| Yes §0.00

 

24. interests in an education lRA as defined in 26 U.S.C. § 530(b)(1) or under a qualified state tuition
v plan as defined in 26 U.S.C. § 529(b)(1).

>I< No
\ |:| Yes 0.00

25. Trustsl equitable or future interests in property (other than anything listed in line 1), and rights
z or powers exercisable for your benefit

 

§ No
` El Yes §o.oo

26. Patents, copyrights, trademarks, trade secrets, and other intellectual propeny
` Examples: lntemet domain names, websites. proceeds from royalties and licensing agreements
No
|:| ¥es .00

27. Licenses, franchisesl and other general intangibles
‘ Exampies.' Buiiding permits. exclusive licenses, cooperative association hoidings. liquor licenses, professional licenses

§ No
|] Yes .00

28. Tax refunds owed to you
§ Give specific information about them, including whether you already filed the returns and the tax years

 

 

 

|:I No
§ Yes 2018 estimated tax refunds, prorated to date of filing $553.00 [2018] (Dl) U.oo

29. Famiiy support

§ Exampies: Past due or lump sum aiimony. spousal support. child support, maintenance. divorce settlement. property
settlement
>I< NO
l:| Yes .00

30. other amounts someone owes you
5 Exampies: Unpaid wages. disability insurance payments, disability benefits, sick pay. vacation pay. workers'
compensation, Sociai Security benefits; unpaid loans you made to someone else

 

»11 N0
|:| Yes .00

 

31. interests in insurance policies
1 Exampies: Health, disability. or life insurance; health savings account (HSA); credit, homeowner's, or renter's
insurance. Name the insurance company of each policy and the benchiary. and list its value

ij No
§ Yes Foresters Pian Right Basic Life lnsurance: 5,000 Death Benefit $1.00 (Dl) §1.00

_32. Any interest in property that is due you from someone who has died _
1 if you are the beneficiary of a living trust, expect proceeds from a life insurance policy. or are currently entitled to
receive property because someone has died.

§ No
l:| Yes .00 t

 

133. Claims against third parties, whether or not you have filed a lawsuit or made a demand for
payment
Examples: Accidents. employment disputesl insurance ciaims, or rights to sue

Off'tcia| Fcnn 106AIB Scheduie AlB: Property Page 4

BkAssist® Software Copyright® 2010-2017 by Walter Oney. All rights reserved.

Case:13-05241-jvvb Doc #:1 Filed: 12/19/13 Page 14 of 34

Debtor 1 Denise E|len Bergsma Case number:
§ No
§ Yes $0.00

 

 

l34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor
and rights to set off claims

§ No
` § Yes $0.00

65. Any financial assets you did not already list
1

‘: § No
§ § ¥es $0.00

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have 870 00
§ attached for Part 4. Write that number here $1‘ '

 

 

 

 

 

 

 

 

Describe Any Business-Related Property You Own or Have an interest ln. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

§ No. Go to part 6.
§ Yes. Go to line 38.

Part 6: Describe Any Farm- and Commerciai Fishing-Related Property You Own or Have an interest ln.
if you own or have an interest in farmland. list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related
Pl'°Pe'fy?
§ No. Go to part 7.

§ Yes. Go to line 47.

Describe All Property Vou Own or Have an interest in That ¥ou Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Seascn tickets. country club membership
§ No
§ Yes §0.00

54. Add the dollar value of ali of your entries from Part 'l, including any entries for pages you have
attached for Part 7. Write that number here

 

 

 

 

 

 

 

 

 

 

List the Totals of Each Part of this Form

65. Part 1: 'i'otal real estate, line 27 7 7 §105,000.00
56. Part 2: Total vehicles, line 5 §13,;50.00

51. Part 3: Total personal and household items, line 15 ............................. $2,351.00

58. Part 4: Total financial assets, line 36 §1,870.00

59. Part 5: Total business-related property, line 45 ............ ......

60. Part 6: Total farm- and fishing-related property. line 52 ..........

61. Part 7: Total other property not listed, line 54

62. Total personal property. Add lines 56 through 61... . ......... §17,471.00
63. Total of all property on Schedule AiB. Add line 55 + line 62 $122,471.00

OfEciai Form 106A/B Schedule AlB: Property Page 5

BkAssisl® Softwaie Copyright© 2010»2017 by Walter Oney. All rights reserved.

 

Case:13-05241-jvvb Doc #:1 Filed: 12/19/13 Page 15 of 34

Fill in this information to identify your case:

Debtor 1 Denise E|ien Begsma

 

 

Debtor 2 Check if this is:
(spouse. ii titing) § An amended filing

§ Appiicable to Debtor 1
United States Bankruptcy Court for the western District of Michi an § Applicab|e to Debtor 2
Case number
(it known)

 

Western District of Michigan Form 106C
Schedule C: The Property You Claim As Exempt onto

 

Be as complete and accurate as possible. if two married people are filing together. both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Ofliciai Form 106AIB) as your source, list tire property that you claim as exempt. if more space is
needed, ill out and attach to this page as many copies of Part 2: Additionai Page as necessary. On the top of any additional pages write your name
and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you ciaim. one way of doing so is to state a
specific dollar amount as exempt. Altemativeiy, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limlt. Some exemptions-such as those for health aids, rights to receive certain benefits and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one onlyl even if your spouse is filing with you.

§ You are claiming Ml state exemptions and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
§ You are claiming federal exemptions 11 iJ.S.C. § 522(b)(2)

6. For any property you list on Schedule AlB that you claim as exempt, fill in the information below.

 

Current value ot tito

Br'iet description of the property portion you own Am°um of m exempti°" y°u claim

 

 

 

 

 

 

 

and line on Schedule AlB that lists Specific laws that allow exemption
mls property copy me value from Check only one tbox for each
scheduieA/e °"°‘"P '°"
l 12399 Katherine Ct Grand Haven. Ml $105.000.00 § $19,835.00 11 U.S.C. § 522(d)(1)
§ (Line 1) § 100% of fair market value. up to
any applicable statutory limit
Usual household goods. no single $2.000.00 § $2,000.00 11 U.S.C. § 522(d)(3)
item worth more than 3500 (Line 6) § 100% of fair market value. t_ip to
any applicable statutory limit
Laptop (Line 7 $50.00 § §0.00 11 U.S.C. § 522(d)(3)
) § 100% ot fair market value. up to
any applicable statutory limit
j Two Televisions (Line 7) $100.00 § §100.00 11 U.S.C. § 522(d)(3)
§ § 100% of fair market value. up to
jt any applicable statutory limit
Used C|othing (Line 11) $100.00 § $100.00 11 U.S.C. § 522(d)(3)
§ 100% of fair market value. up to
any applicable statutory limit
§ Heirloom .lewe|ry - Mother's Ring $100.00 E $_190_9.9 11 U.S.C. § 522(d)(4)
§ 100% of fair market value. up to

§ (Line 12) _ . .
1 any applicable statutory limit

 

 

 

 

 

 

Western District oi Michigan Form 1060 Schedule C: The Property You Claim As Exempt Page 1

BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.

Case:13-05241-jvvb Doc #:1 Filed: 12/19/13 Page 16 of 34

Debtor 1 Denise E|len Bergsma

Case number:

 

 

 

 

 

 

 

 

 

 

Current value of the . .
emg description of w pmpe|"y pom°n you own Amount of the exemption you claim
and ne on Schedule AlB that ists Speciflc laws that allow exemption
this property Copy the value from Check mggg;g:: '°' each
§ ScheduieA/B
l Dog (Line 13) sl.oc |z| s1.oo 11 u.s.c. § 522(d)(5)
l § 100% of fair market value. up to
any applicable statutory limit
‘ Pocket Cash (Line 16) $80.00 § $80.00 11 U.S.C. § 522(d)(5)
1 § 100% of fair market value. up to
any applicable statutory limit
t Chase Checking Account (Line 17) $1.231.00 $1,231.00 11 U.S.C. § 522(d)(5)
` § 100% of fair market value. up to
any applicable statuth limit
l
| Honor Credit Union Share Account $5.00 § $5.00 11 U.S.C. § 522(d)(5)
; (Line 17) § 100% of fair market value. up to
§ any applicable statutory limit
l 2018 estimated tax refunds prorated to $553.00 § $553.00 11 U.S.C. § 522(d)(5)
§ date of filing (Line 28) § 100% of fair market value. up to
l any applicable statutory limit
j Foresters Pian Right Basic Life $1.00 §1.00 11 U.S.C. § 522(d)(7)
lnsurance: 5.000 Death Benefit (Line § 100% cl fair market value. up to
j 31) any applicable statutory limit
` romi s109.221.oo s24.oss.oo

 

 

 

 

3. Are you claiming a homestead exemption of more than $160,375.00?
j §uhject to adjustment on 04I01!2019 and every 3 years after that for cases filed on or after the date of adiustment.)

NO

§ Yes. Did you acquire the property covered by the exemption within 1.215 days before you filed this case?
|Il

NO
§ Ves

Western District of Michigan Form 106C

Schedule C: The Property You Claim As Exempt

Page 2

BkAssist® Software Copyrlght© 2010-2017 by Walter Oney. All rights reserved.

Case:18-05241-jvvb Doc #:1 Filed: 12/19/18 Page 17 of 34

Fill in this information to identify your caso:

Debtor 1 Denise E|len Begsma

Debtor 2

 

(Spouse. il filing)

 

United States Bankruptcy Court for the Western District of Michigan

Case number

 

(lf known)

 

Officia| Form 106D

 

Schedule D: Creditors Who Have Claims Secured by Property

§ Check if this is an amended
filing

12f15

 

Be as complete and accurate as possible. lt two married people are filing together, both are equally responsible for supplying correct
iniormation. lt more space is needed, copy the Additional Page, fill it out, number the entriesl and attach it to this form. On the top ot any
additional pages, write your name and case number (If known).

1. Do any creditors have claims secured by your property?
§ No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
§ Yes. Fill in all of the information below.

List All Secured Claims

2. l.ist all secured claims. ll a creditor has more than one secured claim. list the creditor separately for each claim. lt more than one creditor has a
1 particular claim. list the other creditors in Part 2. As much as possible. list the claims in alphabetical order according to the creditor's name.

 

 

 

 

 

Column A Column 8 Column C
Amount ot claim Valuo ol collateral Unsecured portion
D°MWWVNW that supports this irony
d m collamml claim

2.1 Describe the property that secures the claim: $14_583_00 513.250_00 51333.00
l-lonor Credit Union 2015 ChWy CNZB
8385 15de goad As ol the date you file, the claim is: cum nn mem
m sam § Contingent
1 § Unliquidaled
l El Olsputed
semen springs m asme _
cq,,sm,z\pm Nature oi |ten. magnum
Who owes the debt? Check one. An We€m¢'“ ¥W made ($vdl 85
E Debtor 1 only mortgage or secured car loan)
§ net-nm 2 only § $tatutory lien (such as tax lien. mechanics
E new 1 and Demm 2 amy § gallagth lien lrom a lawsuit

At least one of the debtors and another n cum manning a mm w °"sm)

Check il this clai elat n`
n debt m f es w a mmmu ny Last 4 digits ol account number: -8857
Date debt was incurred: 0212018
2.2 Describe the property that secures the ciaim: 585_155.00 3105_000_00
l-llmung!°n gang M°m§gg co 12399 Katherine Ct Grand Haven. Nll
7575 H::§ngmn park or As oi the date you lile. the claim is: omme
m sua § Contingent

§ Unliquidaled
‘ § Disputed
columbus or-r 43235 .
coy.sme.zr>cm Nature oillen.cn¢ataumm
Who owes the debt? Check one. A" agreemel"l YW made (Su€h 85
g Debtor 1 only mortgage or secured car loan)
§ Demor z only § statutory lien (such as tax iien. mechanics
n Dem°r 1 and Demm 2 amy § g:'d)gment lien lrom a lawsuit
l

§ At east one ol the debtors and another omar (induding a rith 10 °"sel)
n 333er d mls dam remes w ammmunuy Last d digits cl account number: -1313
bate debt was incurred: 04|2005
add the dollar value of your entries in Column A. Write that number here: ............................................. $gg,748_00

Officia| Form 1060

 

 

 

Schedule D: Creditors Who Have Claims Secured by Property

Page 1

BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.

Case:18-05241-jvvb Doc #:1 Filed: 12/19/18 Page 18 of 34

Debtor 1 Denise E|len Bergsma Case number:
List Others to Be Notified for a Debt That You Already Listed

l Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For examplel if a
l collection agency is trying to collect from you for a debt you owe to someone else. list the creditor in Part 1. and then list the collection

1 agency here. $imilarly. if you have more than one creditor for any of the debts that you listed in Part 1. list the additional creditors here.
§ li you do not have additional persons to be notified for any debts in Part 1, do not till out or submit this page.

Oilicia| Form 1080 Schedule D: Creditors Who Have Claims Secured by Property Page 2

BkAssist® Soitware Copyright© 2010~2017 by Walter Oney. All rights reserved.

 

Case:18-05241-jvvb Doc #:1 Filed: 12/19/18 Page 19 of 34

Fill in this information to identify your case:

Debtor 1 Denise E|len Bergsma

Debtor 2
(Spouse. ii filing)

 

§ Check if this is an amended
ii|ing

United States Bankruptcy Court for the Western District of Michigan

Case number
(li known)

Ofiicial Form 106E[F
Schedule EIF: Creditors Who Have Unsecured Claims

 

 

1215

 

Be as complete and accurate as possib|e. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPR|OR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
AlB: Property (Oificial Form 106AIB) and on Schedule G: Execr.rtory Contracts and Unexpr'red Leases (Ofticial Form 1066). Do not include any
creditors with partially secured claims that are listed in schedule D: Creditors Who Hold Claims Secured by Property. lf more space is
needed. copy the Part you need, fill it out, number the entries in the boxes on the lelt. Attach the Continuation Page to this page. On the

top ot any additional pages, write your name and case number (it known).

1. Do any creditors have priority unsecured claims against you?
1 § No. Go to Part 2.
§ Yes.

List All of Your PR|OR|TY Unsecured Claims

List All of Your NONPR|OR|TY Unsecured Claims

Do any creditors have nonpriority unsecured claims against you?
§ No. You have nothing to report in this pan. Submit this form to the conn with your other schedules
5 § Yes.

4 !*’

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a creditor has more than one

" priority unsecured claim. list the creditor separately lor each claim. For each claim |isted. identify what type of claim it is. Do not list claims l
already included in Part 1. ll more than one creditor holds a particular claim. list the other creditors in Part 3.li you have more than four priority
unsecured claims ill out the Continuation Page of Part 2.

 

Total claim
`4.1 Lst 4 digits ol account number: -6PAO $1'310_00 `
Amerlcan Education Savices
moments When was the debt incurred: 03l2001
Po Box 611'|47
mens Asolthedateyoufrle.theclaimis:cmurwww

 

t

Harrisbug PA 17106
cw. m mem
Who incurred the debt? Check one.
§ Debtor 1 only
§ Debtor 2 only
Debtor 1 and Debtor 2 only
At least one ol the debtors and another
Check il this claim is for a community debt
la the claim subject to offset?
N

o
§ Yes

§ Conttngent

§ Un|iquidated

§ Disputed

Type ol NONPR|°RII'Y unsecured claim:

§ Student loans

§ Obiigations arising out ol a separation agreement or divorce that

you did not report as priority claims
Debts to pension or proiit-sharing plans. and other similar debts
Other. Speclly

EIEI

 

l

Ofticial Form 106E/F

Schedule EIF: Creditors Who Have Unsecured Claims

Page 1

BkAssist® Soltware Copyright© 2010-2017 by Walter Oney. All rights reserved.

Case:18-05241-jvvb

DOC #:1 Filed: 12/19/18

Page 20 of 34

 

 

 

 

 

 

 

 

 

 

Oebtor 1 Denise E|len Bergsma case number:
Total claim
42 Last 4 digits or account number: -9148 $3 065.07
C_aglta| One '
mcmann ram When was the debt incurred: 04l20t19
PO Borr 302|15
mm sum As of the date you lile, the claim is: cmranmmww
<` § Contingent
q § Unliquidated
san take cig u'r 84130 \‘J disputed
_l=uy. mm cm
Who incurred the debt? Check one. Type cl NoNPRlORiTY unsecured dalm:
Debtor 1 only § Student loans
Debtor 2 only Obligadons arising out ol a separation agreement or divorce that
Debtor 1 and Debtor 2 only you did not report as priority claims
At least one or the debtors and another § Deth to pension or prolit-sharing pians. and other similar debts
Check il this claim is lor a community debt E Other. Speclly credit Card
ls the '$|aim subject to oilset?
o
Yes
43 Last 4 digits ol account number: -0091 $5_00
c_apltal One
mem new When was the debt incurred: 01!2006
go Box 5253
ramon sum Asolthedateyou frie,theclairn is:cmxmwmry
t § Contingent
l § Unliquldated
carol stream tL 60197 § Disputed
cuy. mm w cwa
Who incurred the debt? Check one, Type or NONPR|GRITY unsecured claim:
Debtor 1 only § Student loans
Debtor 2 only § Obligations arising outer a separation agreement or divorce that
Debtor 1 and Debtor 2 only you did not report as priority claims
At least one or the debtors and another § Debl$ lo pension or profit~$haring plans. and other similar debts
Check it this claim is lor a community debt E O‘m€l’» 598¢"¥ Credit Ca!d
ls the claim subject to offset?
No
Yes
44 Last 4 digits ol account number: -0982 $5_979_09
Clt|zens Bank
mem When was the debt incurred: 11121!2016
PO Bth 7092
ram ann A$ollhedaleyoulile.lheclaimisomumm
§ Contingent
§ Unliquidated
Br|dgegrt CT 05801 § Disputed
I',By, M. llP code
Who incurred the debt? Check one. Type cl NoNPRlOR|TY unsecured clalm:
Debtor 1 only § Student loans
Debtor 2 only § Obligalions arising out ol a separation agreement or divorce that
Debtor 1 and Debtor 2 only you did not report as priority claims
At least one of the debtors and another § Dedls 10 pension or prui"n-$haring pla.nS. and Oiher similar deth
Check it this claim is lor a community debt E Otlrer. Speciiy Personal Loarr
ls the §laim subject to oltset?
o
yes
Last 4 digits or account number: -55$1 $1_936,89
FNB OMAHA
pmmmy ama m When was the debt lncurred: 07£20|18
1620 hodge Street
mm sum As or the date you lile. the claim is: check arm way
' § Contingent
4 § unliquidated
omaha us sam |:l Dsr)uted
crr¢. commerce
Who incurred the debt? Check one_ Type of NONPR|°RITY unsecured ¢lall'n:
oem°r 1 only § Studerrt loans
Debtor 2 only § Obligations arising outer a separation agreement or divorce that
Debtor 1 and Debtor 2 amy you did not report as priority claims
Ar |eas¢ one 01 me debtors and another § Debts to pension or pmm-sharing plans, and other similar debts
Check il this claim is lor a community debt E Oih€f- Spe¢ifi’ Cl’edit Ca"|
s the claim sub|ect to offset?
No
Yes
Olliciai Form 106EIF Schedule EIF: Creditors Who Have Unsecured Claims Page 2

BkAssist® Software Copyright© 2010¢2017 by Walter Oney. All rights reserved.

Case:18-05241-jvvb

DOC #:1 Filed: 12/19/18 Page 21 of 34

 

 

 

 

Debtor 1 Denise E|len Bergsma case number:
Total claim
4.6 Last4 digits oi account numbers -68‘* 5532,54
North ottawa Commurtm Hea|th SEtem
moneych rome When was the debt incurred: 01!26!2017
Degt 4030
umw sum As ol the date you hie. the claim is: cum utu-army
PO Box 30516 |:| Contingent
___ n Unliquidated
writing m assoc |J osputed
am szn. m com
Who incurred the dobt? Check one Type ot NONPR|°R|TV unsecured claim:
g Debtor 1 only |:| Student loans
|] Debtor 2 only E| Ob|igations arising out o| a separation agreement or divorce that
|] Debtor 1 and Debtor 2 only you did not report as priority claims
|:| At least one ol the debtors and another |:| Debts to pension or profit-sharing plans. and other similar debts
|] Check il this claim is for a community debt E Other. Specin Medlcal
la the claim sub|ect to ottset?
B No
|:| Yes
4.7 Last 4 digits ot account number: -SB" 578_23
North ottawa Communm l~lea|th S£tem
inmon-wsm When was the debt incurred: 05103!2018
Degt 4030
umw sum As of the date you flie. the claim is: check nu mr awry
FO Box 30516 n Contingent
[] Unllquidated
La.nslng Ml 48909 l] Disputed
¢Br. sum m code
who incurred the debt? check one Type cl NQNFR|ORITY unsecured ciaim:
Debtor 1 only |:| Student loans
Debtor 2 only |:| Obligations arising out oi a separation agreement or divorce that
E] Debtor 1 and Debtor 2 only ~¢ you did not report as priority claims
|'_'| At least one ot the debtors and another |:| Debts to pension or prolit-shan'ng plans, and other similar debts
|:| Check ii this claim is for a community debt E Olhei~ SP€Cify M¢dl¢al
ls the claim sub|ect to otiset?
B No
n Yes
43 Last 4 digits ot account number: 2944 $4.796.00
SSTIMedallion
mcnamara When was the debt incurred: 09!2014
4315 Plcltett Road
umw sum As of the date you ftle. the claim is: crim anme

 

Sairlt Josegh M0 6450@

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

At least one ol the debtors and another

Check it this claim is for a community debt
the claim subject to oliset?

No

Yes

ElB$EIE|EIE|B

l:l Contingent
|:| Unliquldated
|:| Disputed

Sfudeill loans

Eype ot NONFR|QR|TY unsecured claim:

l:l
E

Obligations arising out ol a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans. and other similar debts
Other. Speciiy Home improvement Loan

 

Part 3:

List Others to Be Notified for a Debt That You Already Listed

 

Use this page only ii you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

n Part 1: Creditors with Priority Unsecured Claims

B Part 2: Creditors with Nonpriority Unsecured Claims

 

 

5.

l example, it a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2.

: then list the collection agency here. Siml|arly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list
the additional creditors here. lt you do not have additional persons to he notified for any debts in Parts 1 or 2, do not fill out or submit
this page.

1 On which entry in Part 1 or Part 2 did you list the original creditor?

l-l.E.L.P. Financial Co[goration Une _4__6 d (chcck one):

Creditors Name

F0 Box 33779

lumber street Last 4 digits ol account number:

l

barron rul 43232

 

`City. Srme. zlP Code

 

Officia| Form 10SE/F

Schedule EIF: Creditors Who Have Unsecured Claims

Page 3

BkAssist® Soitware Copyright© 2010»2017 by Walter Oney. All rights reserved.

Case:18-05241-jvvb DOC #:1 Filed: 12/19/18 Page 22 of 34

Debtor 1 Denise E|len Bergsma

Case number:

2 On which entry in Part 1 or Part 2 did you list the original creditor?
H'E'Lp‘ Fin°n°'°" c° °m“°n t.ine g of (Check one): |:| Part 1: Creditors with Priority Unsecured Claims

creditors Name
PO Box 33779
_Number street La.st 4 digits of account number:

 

barrett Mt 48232
pay smte. zlP we

E Part 2: Creditors with Nonpriority Unsecured Claims

 

 

On which entry in Part 1 or Part 2 did you list the original creditci?

N‘";';a' C°" i°‘° T'“s* urie 54 or rcneck one): g pan 1: creditors with Priority unsecured claims
.¢"=U Name Pan 2: credit with N ' ' u '
non N _nh sum B ors onpnorrty nsecured Cimms

 

plumber Sueet Last 4 digits of account number:

 

i-larrisbu;g PA 17102
`city. smte. er code

 

 

Add the Amounts for Each Type of Unsecured Claim

o. Total the amounts ot certain types ot unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159.

Add the amounts for each type of unsecured claim.

 

 

 

 

 

;'i'otal
claims from
Part 1 Ga. Domestic support obligations
6h. Taxes and certain other debts you owe the government
j 6c. Claims for death or personal injury while you were intoxicated..........................................
6d. Othor. Add all other priority unsecured claims Write that amount here .....................................
l 6e. Total Add lines 6a through 6d. ............
Total
claims from
Part 2 6i. student lms
69. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims
6h. Debts to pension or profit-sharing plansl and other similar debts ........................
6i. 0ther. Add all other nonpriority unsecured claims. Write that amount here ................................
61. Total. Add lines Gi through 6i. .........................
Oiiicia| Form 106ElF Schedule E/F: Creditors Who Have Unsecured Claims

Sa.
Gb.
6c.
6d.
Se.

Sl.

Gg.
6h.
6i.

Total claim

 

 

$0.00

$17|542.78

. $18,852.78

Page 4

BkAssist® Soltware Copyright© 2010-2017 by Walter Oney. All rights reserved.

 

Case:18-05241-jvvb DOC #:1 Filed: 12/19/18 Page 23 of 34

Fill in this information to identify your case:

Debtor 1 Denise E|len Bei_’gsnta

Debtor 2

(spouse. ii iiiing) |:| t(i:li\et:it il this is an amended
ing

 

United States Bankruptcy Court for the Western District of Michigan

Case number
(li known)

 

 

Officia| Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12r15

 

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. lt more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
E No. Check this box and file this form with the court with your other schedules You have nothing else to report on this lonn.
|:| Yes. Fill in all of the information below even ll the contracts or leases are listed on Schedule AlB: Property (Ofiicial Form 106A!B).

Ofiicial Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1

BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.

Case:18-05241-jvvb Doc #:1 Filed: 12/19/18 Page 24 of 34

Fill in this information to identify your case:

Debtor 1 Denise E|len Bergsma

Debtor 2

(spouse, ir ming) |:| Check if this is an amended
liiing

 

United States Bankruptcy Court for the Westem District ot Michigan

Case number
(li known)

 

 

 

Officia| Form 106H
Schedule H: Vour Codebtors ms

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. if two married
people are filing together. both are equally responsible for supplying correct information if more space is needed, copy the Additlonal Page,
fill it out, and number the entries in the boxes on the left. Attach the Addltionai Page to this page. On the top of any Additional Pages,

write your name and case number (it known). Answer every question.

1. Do you have any codebtors? (li you are filing a joint case, do not list either spouse as a codebtor.)

|:| No
§ Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and
territories include Arizona. Ca|ifomia, ldaho. Louisiana, Nevada. New Mexico. Puerto Rico. Texas. Washington. and Wisconsin.)
g No. Go to line 3.
|:] Yes. Did your spouse. former spouse. or legal equivalent live with you at the time?
No
|:| Yes. |n which community state or territory did you live? . Fill in the name and current address of that person.

3. in Column 1. list all of your codebtors. Do not include your spouse as a codebtor if your spouse is tiling with you. List

: the person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed
the creditor on Schedule D (Officlal Form 106D), Schedule ElF (0fflcial Form 106EiF), or Schedule G (Ofiiclal Form
1066). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
check all schedules that apply
3.1 l:] Schedule D. line

Andrew Bergsma E Schedule ElF, line g

Name l] Schedule G. line

2500 Peggemood Street

Number Street

#422

 

Farmers Branch TX 75234
city, state zip code

Officia| Form 106H Schedule H: your Codebtors Page 1

BkAssist® Software Copyright© 2010»2017 by Walter Oney. All rights reserved.

 

Case:18-05241-jvvb Doc #:1 Filed: 12/19/18 Page 25 of 34

Fill in this information to identify your case:

Debtor 1 Denise E|len Bergsma

 

 

 

 

Check if this is:
geb:;'ez" mi ) An amended filing
w . ng g A supplement showing
United States Bankruptcy Court for the W_h_lgm__ g§:eet:;°:lchamer 13
Case number
(|l known)
Official Form 106|
Schedule l: Your income ms

Be as complete and accurate as possibie. lf two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct lnfon'nation. if you are married and not filing jointiy, and your spouse is living with you, include information about your
spouse. lt you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fill in yo_ur employment Debtor 1 Debtor 2 or non-ming spouse
l '"'°""a"°" Employment status |:| Employed |:| Employe|d
N t m

if you have more than one job, _ g '_`|°t employed n o e p oyed

mm a separate page with Occupauon Retlred

information about additional Employer‘s name NlA NlA

empl°ye's' Employer‘s address NlA N/A

mclude pan_time, seasona|' or How long employed there? NIA NlA

self-employed work.

§ Occupation may include student or
l homemaker, if it applies.

Give Details About Monthly income

i Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $0 in the space.
l including your non-filing spouse unless you are separated.

1 lf you or your non-filing spouse have more than one empioyer. combine the information for all employers for that person on the lines
1 below. if you need more space. attach a separate sheet to this form.

For Debtor 2

1 or
For Debtor 1 n°n_fi"ng
spouse
2 List monthly gross wages, salary, and commissions before all payroll deductions). 2. $0_00
‘ if not paid monthly, calculate what the monthly wage would be.
3. Estimate and list monthly overtime pay. 3. $g_go
'4. Calcu|ate gross income. Add line 2 + line 3. 4. $0_00

s. usi All payroll deductions
` 5a. Tax, Medicare, and Social Security deductions 5a. $g_og

5b. Mandatory contributions for retirement plans 5b. $o,gg

Ofliciai Form 106| Schedule l: Your income Page 1

BkAssist® Soltware Copyright© 2010-2017 by Walter Oney. All rights reserved.

CaSe:18-05241-jwb DOC#ZJ_ Filed212/19/18

Debtor 1 Denise E|ien Bergsma

5c. Vo|untary contributions for retirement plans
5d. Required repayments of retirement fund loans
5e. insurance

5f. Domestic support obligations

Sg. Union dues

5h. Other deductions. Specify:

6. Add the payroll deductions. Add lines 5a through 5h
7. Calculate total monthly take-home pay. Subtract line 6 from line 4.
2 List ali other income regularly received:
t 8a. Net income from rental property and from operating a business, protession.
or farm
Attaoh a statement for each property and business showing gross receipts,
ordinary and necessary business expenses, and the total monthly net income.
Bb. interest and dividends
t Bc. Famliy support payments that you, a non-filing spouse. or a dependent
`,‘ regularly receive
lnc|ude alimony. spousal support. child support. maintenance. divorce settlement.
and property settlement
Bd. Unemployment compensation
8e. Social Secun'ty
z Bf. Other government assistance that you regularly receive
1 include cash assistance and the value (ii known) of any non-cash assistance that
you receive, such as food stamps (benelits under the Supplementa| Nutrition
Assistance Prograrn) or housing subsidies Specify:
Bg. Pension or retirement income
- Bh. Other monthly income. Specify: Renter D1 $440.00
:9. Add all other income. Add lines Ba'Bh.
10. Ca|cuiate monthly income. Add line 7 + line 9.
1 Add the entries in line 9 for Debtor 1 and Debtor 2 or non-liling spouse.
11. $tate ali other regular contributions to the expenses that you list in Schedule J
j (Qi'liciai Form 106.1).
1 include contributions from an unmarried panner, members of your household, your
l dependentsl your roommates. and other friends or relatives.
l Do not include any amounts already included in lines 2-10 or amounts that are not available to
‘ pay expenses listed in Schedule J (Olncial Form 1063).
Specify:
12. Add the amounts on lines 10 and 11. The result is the combined monthly income. Also
1 write that amount on the Summary of Your Assets and Liabiir‘ties and Certain Statisticai
5 information (Official Form 1068um) it it applies.
l
Ofiicial Form 106| Schedule l: Your income

Page 26 of 34

5C.

Sd.

Sf.

Sg.
5h.

Ba.

8b.

Bc.

8f.

eg.
ah.

Case number:

For Debtor 2
For Debtor 1 or non-filing
spouse

$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00

$0.00 `

$0.00
$0.00

$0.00
$1,338.00
$0.00

$700.05

3440.00
$2,478.05
10- $2;478.05

11~ $0.00

 

$2,478.05

 

 

 

Page 2

BkAss|st® Soltware Copyrighi© 2010'2017 by Walter Oney. All rights reserved.

Case:18-05241-jvvb Doc #:1 Filed: 12/19/18 Page 27 of 34

Debtor 1 Denise E|len Bergsma

 

|'_'| No
B Yes.
Explain .....

 

13. Do you expect an increase or decrease within the year after you file this form?

Case number:

 

Debtor's Social Security will increasy by 2.8% starting January 2019.

 

 

Official Form 1051

Schedule i: your income

i
i
l
§
l
.
l
l

 

Page 3

BkAssist® Soltware Copyright© 2010-2017 by Walter Oney. All rights reserved.

 

Case:18-05241-jvvb Doc #:1 Filed: 12/19/18 Page 28 of 34

Fill in this information to identify your case:

Debtor 1 Denise E|ien Begsma

 

 

 

Check if this is:
Debtor 2
. .. |:| An amended filing

(sp°“se' " """9) |:| A supplement showing
United States Bankruptcy Coun for the Western District of Michigan ::::£:::':;%*;amer 13
Case number
(li known)

Officia| Form 1063

Schedule J: Your Expenses ms

Be as complete and accurate as possibie. if two married people are filing together. both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Describe Your Househoid

1. is this ajoint case?
g No. Go to line 2.
m Ves. Does Debtor 2 live in a separate household?
g No.
|'_'| Yes. Debtor 2 must tile Ofiiciai Form 106.1-2. Expenses for Separate Househoid of Debtor 2

2. Do you have dependents? Dependent's Dependent's age Does dependent live

E No relationship to Debtor with you?
Do not list Debtor 1 or Debtor 2. |:| Yes. Fill out this 1 or Debtor 2
1 information for
i Do not state the dependents' each dependent
l names.
3. Do your expenses include expenses of people other than yourself and your E No

dependents? |'_'| Yes

Estimate Your Ongoing Monthiy Expenses
g Estimate your expenses as your bankruptcy filing date unless you are using this form as supplement in a Chapter 13 case to report
l expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in
§ the applicable date

§ include expenses paid for with non»cash governmental assistance if you know the value of such assistance and have included it on
LSchedule I: Your Income(Officia| Form 106|).

i Note: Expenses for property other than the debtor(s]' primary residence(s). if any. are reported in the Summary of Businesisea|-Estate income &
l Expense annexed to Schedule l.

YOLil'

§ expenses
4. The rental or home ownership expenses for your residenoe. include first 4. $158,7°
t mortgage payments and any rent for the ground or lot.
l ii not included in line 41
` 4a. Reai estate taxes 4a.

4b. Property, homeowners, or renter's insurance 4b. 344,00

4c. Home maintenance, repair, and upkeep expenses 4c. $50_00

Official Form 106.1 Schedule J: Vour Expenses Page 1

BkAssist® Soltware Copyright© 2010-2017 by Walter Oney. All rights reserved.

CaSe:18-05241-jwb DOC#ZJ_ Filed212/19/18

Debtor 1 Denise E|len Bergsma

__g____g

4d. Homeowner's association or condominium dues

Additional mortgage payments for your residence, such as home equity loans
Utilities:

Ba. Electricity, heat, natural gas

6h. Water, sewer, garbage collection

6c. Telephone, cell phone, internet, satellitel and cable services

6d. Other. Specify: NIA

Food and housekeeping supplies

Childcare and children's education costs

Clothlng. laundry. and dry cleaning

. Personal care products and services

Medical and dental expenses

Transponation. include gas, maintenancel bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazine, and books
Charitable contributions and religious donations

lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify: NlA

. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20. Specify: NlA

. installment or lease payments

17a. Car Loan (2016 Chevy Cruze)

Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule l (Official Form 106|)

Other payments you make to support others who do not live with you.
Specify: NlA

. Other real property expenses not included in lines 4 or 5 of this form or on

Schedule f (Cf'ficial Form 106|)

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeownefs, or renter's insurance
Zod. Maintenance, repair, and upkeep expenses

Zoe. Homeowner's association or condominium dues

2llf. Other. Specify:

Ofiicia| Form 106.1 Schedule J: Your Expenses

Page 29 of 34

4d.

68.

6h.

6c.

6d.

$°

10. ‘

11.

12.

13.

14.

15a.
15b.
15c.

15d.
16.

17a.

18.

19.

20a.
20b.
20t:.
20d.
20a.
20f.

Case number:

Your
expenses

$302.00 7 '
$25.00 t
$118.00

szsd.tm

stone
$50.00 7
$52.35

$20.00
$10.00 ‘

'$45.00 l
$15.00
see.oo `

$200.00

Page 2

BkAssist® Soltware Copyright© 2010-2017 by Walter Oney. All rights reserved.

Case:18-05241-jvvb DOC #:1 Filed: 12/19/18 Page 30 of 34

Debtor 1 Denise E|len Bergsma

21. Other. Specify:
Car Regisuation
Car Cleaning
Dog vet bills. food. etc
§ Lawncare and Snowpiowing
l Rool snow removal/tree removal
Furnance

22 Calculate your monthly expenses.

22a. Add lines 4 through 21.

22b. Copy line 22 (ntonthiy expenses for Debtor 2), il any. from Official Fonn 1063-2
22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calcuiate your monthly net income
23a. Copy line 12 (your combined monthly income) from Schedule l
23b. Copy your monthly expenses from line 22 above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income

24. Do you expect an increase or decrease in your expenses within the year alter you tile this torm?

21.

22a.

22b.

233.

23b.

236.

Case number:

Your
expenses

$10.00
510.00
$93.00

sso.oo y

$10.00
$174.00

$2,478.05

 

 

$2,478.05

 

 

$2,478.05
$2,478.05

 

 

 

 

For example. do you expect to finish paying lor your car loan within the year or do you expect your mortgage payment to increase or decrease

because of a modification to the terms of your mortgage?

E No
E] Yes.
Explain .....

Ofticia| Form 105.1 Schedule J: Vour Expenses

Page 3

BkAssisi-@ Soitware Copyrighl© 2010-201? by Walter Oney. All rights reserved.

 

Case:18-05241-jvvb DOC #:1 Filed: 12/19/18 Page 31 oi 34

Fill in this information to identify your case:

Debtor 1 Denise E|len Bergsma

Debtor 2

{spouse. ii iiiing) |:| Check ii this is an amended
filing

 

United Siaies Bankruptcy Coun for the Western District of Michigan

Case number
(li known)

 

 

Oiiicia| Form 106Dec
Dec|aration About an individual Debtor's Schedu|es 12115

 

ii two married people are filing together, both are equally responsible for supplying correct iniormation.
‘fou must file this lorm whenever you tiie bankruptcy schedules or amended schedules. Maiting a false statement, concealing property. or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to 5250,000, or imprisonment for up to 20
years, or hoth. 18 U.S.C. §§ 152, 1341. 1519, and 35?1.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

ENo

|:| Yes. Name of person NlA. much Bankruptcy Petition Preperers Nori.:e, oeciararian, and signature (on>ciai Form 119).

Under penalty of periury, l declare that l have read the summary and schedules filed with this declaration and that they
are true and correct.

 

 

tsi Denise E|len serqsma CQ€#ZM@ _L/£§LMW 12119!2018

Signature ci Debtor 1 d Date
12.-"19!2018

Signature of Debtor 2 Date

Ofiicial Form 106Dec Deciaraiion About an individual Debtor's Scheduies Page l

BkAssist® Soltware Copyright® 2010-2017 by Walter Oney. All rights reserved.

Case:18-05241-jvvb DOC #:1 Filed: 12/19/18 Page 32 oi 34

United States Bankruptcy Court

Western District of Michigan
Grand Rapids Division

in rec Bergsma, Denise Case No.

Verification of Creditor Matr'lx

I(we), hereby declare, under penalty of perjury, that the attached list of creditors is true and
correct to the best of my(our) knowledge

tsi noqere. comer ./Z‘/j%_/ 12t19t2018

Roger G. Coiner {P36569), Attorney lot the De).‘itor(s) Date
PO Box 838

Grand Haven, MI 49417

Tel.: 616-846-7153

Fax: 616~846-5368

e-l'nail: roger@cotnerlaw.us

CaSe:18-05241-jwb DOC#ZJ_ Filed212/19/18

American Education Services
Po Box 61047
Harrisburg, PA 17106

Andrew Bergsma

2500 Pepperwood Street
#422

Farmers Branch, TX 75234

Capital One
PO Box 30285
Salt Lake City, UT 84130

Capital One
PO Box 5253
Carol Stream, IL 60197

Chex Systems, Inc.
7805 Hudson Road, Suite 100
Sairlt Paul, MN 55125

Citizens Bank

VAM 110

10561 Telegraph Road
Glen Allen, VA 23059

Equifax
P.O. Box 740241
Atlanta, GA 30374

Experian Information Solutions
P.O. Box 1240
Allen, TX 75013

FNB OMAHA
1620 Dodge Street
Omaha, NE 68197

H.E.L.P. Financial Corporation
PO Box 33779
Detroit, MI 48232

Page 33 oi 34

CaSe:18-05241-jwb DOC#ZJ_ Filed212/19/18

Honor Credit Union
8385 Edgewood Road
Berrien Springs, MI 49103

Huntington Bank Mortgage Co
7575 Huntington Park Dr
Columbus, OH 43235

Internal Revenue Service
Centralized Insolvency Operation
P. 0. Box 7346

Philadelphia, PA 19101-7346

National Collegiate Trust
1200 N 7th Street
Harrisburg, PA 17102

North Ottawa Community Health System
Dept 4030

PO Box 30516

Lansing, MI 48909

SST/Medallion
4315 Pickett Road
Saint Joseph, MO 64503

State of Michigan
Treasury Building
Lansing, MI 48922

TransUnion
P.O. Box 2000
Crum Lynne, PA 19022

Page 34 oi 34

